FILED

UNITED STATES DISTRICT COURT MAR 10 2020

FOR THE DISTRICT OF COLUMBIA
Clerk, U:S. District & Bankruptey

Courts for the District of Columbia

 

 

ZAFARAH I. BEY,
Plaintiff,
Vv. 5 Civil Action No. 20-0608 (UNA)
CATHERINE FRIEND EASTERLY, ef al.,
Defendants. )
)
MEMORANDUM OPINION

 

This matter is before the Court on the plaintiffs application to proceed in forma pauperis
and her pro se complaint. Generally, the plaintiff asks this Court to review a decision of the
District of Columbia Court of Appeals. See Compl. at 18. This Court cannot grant the relief the
plaintiff demands because it lacks jurisdiction to do so. See Lance v. Dennis, 546 U.S. 459, 463
(2006) (per curiam) (“[U]nder what has come to be known as the Rooker-Feldman doctrine,
lower federal courts are precluded from exercising appellate jurisdiction over final state-court
judgments.”); Morton v. United States, No. 1:19-CV-00514, 2019 WL 1924252, at *1 (D.D.C.
Apr. 26, 2019) (“As a general rule, applicable here, this Court lacks jurisdiction to review the
decisions of the Superior Court.”). Accordingly, the Court will grant the plaintiff's in forma

pauperis application and dismiss the complaint without prejudice. An Order consistent with this

Memorandum Opinion is issued separately.

DATE: March lv, 2020 WMG Wb —

TREVOR N. McFADDEN
United States District Judge
